     Case 2:18-cv-01827-TLN-JDP Document 69 Filed 03/26/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DE’VON-SAMUEL JAMES-                               No. 2:18-cv-01827-TLN-JDP
      SINGLETON PERKINS,
12
                         Plaintiff,
13                                                       ORDER
             v.
14
      D. BAUGHMAN, et al.,
15
                         Defendants.
16

17
            Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
18
     under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
19
     28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20
            On December 22, 2020, the magistrate judge filed findings and recommendations herein
21
     which were served on all parties and which contained notice to all parties that any objections to
22
     the findings and recommendations were to be filed within fourteen days. No party has filed
23
     objections to the findings and recommendations.
24
            The Court has reviewed the file and finds the findings and recommendations to be
25
     supported by the record and by the magistrate judge’s analysis. Accordingly, IT IS HEREBY
26
     ORDERED that:
27
            1. The findings and recommendations filed December 22, 2020, are ADOPTED IN
28
                                                         1
     Case 2:18-cv-01827-TLN-JDP Document 69 Filed 03/26/21 Page 2 of 2


 1   FULL; and

 2          2. Plaintiff’s motions for summary judgment, ECF Nos. 38 & 39, are DENIED without

 3   prejudice.

 4   DATED: March 25, 2021

 5

 6

 7

 8                                           Troy L. Nunley
                                             United States District Judge
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                  2
